Citation Nr: 0012531	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  99-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from June 1987 to July 
1991.  This appeal arises from a December 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  A VA psychiatrist has diagnosed post-traumatic stress 
disorder and attributed the current symptoms to in-service 
stressors, i.e., sexual assaults and harassment.

3.  The record contains credible supporting evidence that the 
claimed in-service stressors occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, she has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The service medical records show that the veteran sought help 
in dealing with "stressful circumstances" in 1989.  She was 
also seen for recurrent anxiety attacks and hyperventilation 
in January 1991.  

A VA psychiatric examination was conducted in June 1997.  The 
veteran related a history of an attempted date rape by a 
service colleague in 1987, a rape by a sergeant at a motel in 
1989, and various instances of harassment and/or humiliating 
treatment by commanding officers throughout her four years of 
Air Force service.  The veteran reported that she had 
starting having nightmares following the rape in 1989, and 
these had worsened with recent news reports about sexual 
abuse in the military.  She described feelings of guilt at 
not exposing her tormentors.  She also stated that she did 
not like to be around strangers, particularly if they looked 
at her.  The veteran reported that she startled easily and 
was somewhat guarded and vigilant around men.  She was unable 
to have a satisfying sex life with her husband, and did not 
like to read books or watch television shows dealing with 
sexual traumas or date rapes, since these tended to trigger 
flashbacks and nightmares.  The veteran reported continuing 
sleep problems as well as anxiety.  The diagnoses were post-
traumatic stress disorder, chronic, mild to moderate, with 
symptom manifest; and anxiety disorder not otherwise 
specified, secondary to the post-traumatic stress disorder.  
Previous sexual assault and harassment in the service was 
noted as a stressor.  

Since the VA psychiatrist diagnosed post-traumatic stress 
disorder and attributed the current symptoms to in-service 
stressors, the claim turns on confirmation of the alleged 
stressors.  In this case, the veteran's claimed stressors 
involve an alleged rape, an alleged attempted rape, and a 
pattern of sexual harassment during service.  The RO sent the 
veteran a questionnaire pertaining to the personal assault 
claims pursuant to MANUAL M21-1, Part III, § 5.14(c).  See 
also Patton v. West, 12 Vet. App. 272 (1999).

The veteran completed the questionnaire and submitted lay 
statements from friends to whom she had related her history 
of inservice sexual assaults.  Her father provided a 
statement in which he noted that he had seen a profound 
change in the veteran's formerly "cheerful, vivacious and 
positive attitude" as a result of her period of service.  
The veteran also submitted a statement dated in April 1998 
from Major Norman Desrosiers, Jr., a chaplain who counseled 
the veteran for a period of approximately six months near the 
end of the veteran's period of service.  Major Desrosiers 
stated that he could not reveal all aspects of the counseling 
due to confidentiality concerns, but he confirmed that "the 
stress and harassment of her work environment were very real.  
She came to me because she could no longer function as a 
productive member of her office staff due to undo harassment 
by superiors and eventually left military life because she 
couldn't handle this stress any longer."

With respect to claims involving post-traumatic stress 
disorder as a result of personal assault, MANUAL M21-1, Part 
III, § 5.14 states "behavior changes that occurred at the 
time of the incident may indicate occurrence of an inservice 
stressor."  The United States Court of Appeals for Veterans 
Claims in Patton notes that in two places the MANUAL M21-1, 
Part III, 5.14(c)(3) and (9), appears improperly to require 
that the existence of an in-service stressor be shown by "the 
preponderance of the evidence" and holds that any such 
requirement, however, would be inconsistent with the benefit 
of the doubt, or equipoise, doctrine contained in 38 U.S.C. § 
5107(b).  Therefore the evidence need only be in relative 
equipoise to prevail on the question of the existence of the 
stressor.

In this case, the record shows that:  the veteran sought help 
for stress and anxiety during service; her father noted a 
significant change in her attitude and outlook on life during 
service; a military chaplain has indicated that he counseled 
her for six months during service and that the veteran could 
no longer handle the "stress" of military life; the VA 
psychiatric examiner diagnosed post-traumatic stress disorder 
as well as an anxiety disorder, and attributed both to the 
inservice stressors.

Based upon the foregoing, and resolving reasonable doubt in 
the veteran's favor, the Board is of the opinion that the 
record supports the veteran's claim for service connection 
for post-traumatic stress disorder.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

